                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

SHONDEL CHURCH, et al.,                            )
                                                   )
                       Plaintiffs,                 )
                                                   )
       v.                                          ) Case No. 17-04057-CV-C-NKL
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
                       Defendants.                 )


    CONSENT MOTION TO EXTEND DEADLINE FOR PRETRIAL SUBMISSIONS

   Come now Plaintiffs, with consent of Defendants, and move this Court to amend its March

26, 2019 Scheduling and Bench Trial Order, (Doc. #219) to extend the deadline for the parties’

pretrial submissions, including their trial briefs, motions in limine, pretrial conference

memoranda, witness lists, and exhibit lists. Plaintiffs do not seek to extend the August 19 trial

date. Specifically, Plaintiffs request that the deadline for the parties’ pretrial submissions all be

extended to August 16, 2019.

   In support, Plaintiffs state:

   1. The Court issued a Scheduling and Bench Trial Order on March 26, 2019 (Doc. #219).

   2. Under the March 26, 2019 Scheduling and Bench Trial Order, the parties’ pretrial

       submissions are due on the following dates:

            a. Trial Briefs: July 30, 2019

            b. Motions in Limine: July 30, 2019

            c. Memo on Pretrial Conference: August 7, 2019

            d. Witness List: August 7, 2019

            e. Exhibit List: August 7, 2019

                                                  1
   3. On May 13, 2019, following nearly two months of negotiations, the parties submitted a

       Joint Motion for Consent Judgment, which the Court is currently considering (Doc.

       #221).

   4. On May 14, 2019, the Missouri Attorney General moved to intervene in the case (Doc.

       #222).

   5. On July 12, 2019, the Court denied the Attorney General’s Motion to Intervene, but did

       permit the Attorney General to submit an amicus brief, within two weeks of the denial

       Order, “concerning whether the proposed consent judgment is consistent with Missouri

       law and whether the proposed consent judgment will unavoidably and adversely affect

       public safety and welfare in a concrete and particularized way.” (Doc. #238).

   6. As such, the Attorney General’s amicus brief, should he choose to file one, is due on July

       26, 2019. Pursuant to the Court’s Order, the parties’ responses to any amicus brief are

       due on August 9, 2019.

   7. Plaintiffs are confident that briefly extending the deadlines for pretrial submissions will

       enable the parties to respond adequately to the Attorney General’s amicus brief while

       also preparing their respective pretrial briefs, motions in limine, witness lists, and exhibit

       lists.

   8. Plaintiffs do not seek to extend the August 19, 2019 trial date.

   9. The MSPD Defendants have consented to Plaintiffs’ proposed amendments to the parties’

       deadlines for pretrial submissions.


WHEREFORE Plaintiffs respectfully request this Court extend all the current deadlines for the

parties’ pretrial submissions to August 16, 2019.



                                                 2
Respectfully submitted,

/s/ Jason D. Williamson           Amy Breihan
Jason D. Williamson*              Missouri Bar #65499
ACLU FOUNDATION                   RODERICK & SOLANGE MACARTHUR JUSTICE
125 Broad Street, 18th Floor      CENTER
New York, NY 10004                3115 South Grand Boulevard, Suite 300
                                  St. Louis, MO 63118
Anthony Rothert                   Telephone: (314) 254-8540
Missouri Bar #44827               Facsimile: (314) 254-8547
ACLU OF MISSOURI FOUNDATION       Email: amy.breihan@macarthurjustice.org
906 Olive Street, Suite 1130
St. Louis, MO 63101               Robert Sills*
Telephone: (314) 652-3114         Matthew R. Shahabian*
Facsimile: (314) 652-3112         ORRICK, HERRINGTON & SUTCLIFFE LLP
Email: arothert@aclu-mo.org       51 West 52nd Street
                                  New York, NY 10019
Gillian Wilcox
Missouri Bar #61278               Evan Rose*
ACLU OF MISSOURI FOUNDATION       Easha Anand*
406 West 34th Street, Suite 420   ORRICK, HERRINGTON & SUTCLIFFE LLP
Kansas City, MO 64111             The Orrick Building
Telephone: (816) 470-9933         405 Howard Street
Facsimile: (314) 652-3112         San Francisco, CA 94105
Email: gwilcox@aclu-mo.org

                                  *Admitted Pro Hac Vice




                                  3
                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served by operation of the Court CM/ECF

system upon counsel for each of the Defendants on July 15, 2019.




                                                          /s/ Jason D. Williamson




                                              4
